Citation Nr: 1416485	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-47 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to restoration of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) from September 25, 1970 to January 23, 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which discontinued the appellant's nonservice-connected pension benefits, effective from July 1, 2010.

The appellant requested a Travel Board hearing in his December 2010 VA Form 9.  However, that request was later withdrawn in a January 2012 written statement.  Therefore, the Board will proceed with a decision.  See 38 C.F.R § 20.702(e) (2013).


FINDING OF FACT

The appellant's ACDUTRA service was during a period of war, but he was not disabled from a disease or injury incurred or aggravated during that period.


CONCLUSION OF LAW

The criteria for restoration of VA pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 (West. 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.105, 3.203 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).

The Board notes that the issues in this case turn on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.

VA regulations, however, provide additional due process requirements in cases where pension benefits are reduced or discontinued.  A rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that pension benefits should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the final rating action is approved.  38 C.F.R. § 3.105(f).

The above requirements have been met in this case, as the appellant was notified in April 2010 of the proposal to terminate his pension benefits and the reasons for terminating his benefits, as well as his rights to submit evidence within 60 days or request a hearing prior to his benefits being discontinued.  A June 2010 rating action then discontinued nonservice-connected pension benefits effective July 1, 2010.

II.  Nonservice-connected Pension

Pension benefits are payable to veterans of a period or periods of war because of nonservice-connected disability or age.  Basic entitlement exists if a veteran: (i) served in the active military, naval or air service for 90 days or more during a period of war (38 U.S.C. 1521(j)); or (ii) served in the active military, naval or air service during a period of war and was discharged or released from such service for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability (38 U.S.C. 1521(j)); or (iii) served in the active military, naval or air service for a period of 90 consecutive days or more and such period began or ended during a period of war (38 U.S.C. 1521(j)); or (iv) served in the active military, naval or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war (38 U.S.C. 1521(j)); and (v) meets the net worth requirements under § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in § 3.23; and (vi)(A) is age 65 or older; or (B) is permanently and totally disabled from nonservice-connected disability not due to such veteran's own willful misconduct. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(iii).

The definitional statute 38 U.S.C. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on ACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See also 38 C.F.R. § 3.6(a).

In this case, the appellant served on ACDUTRA from September 25, 1970, to January 23, 1971.  This period falls within the dates specified for the Vietnam era.  Thus, in order to establish basic eligibility for veterans benefits during that period, the appellant must first establish that he was disabled from a disease or injury incurred or aggravated in the line of duty during this period of ACDUTRA.  See Paulson, 7 Vet. App. at 470.

In his December 2010 VA Form 9, the appellant has asserted that he incurred a left elbow disability during his period of ACDUTRA.  In a March 2014 brief, his representative also referenced a hip disability that was incurred during this period.  However, service connection for these claims has previously been denied, most recently in a May 2010 rating decision.  The appellant did not appeal that decision and it is final.  Service connection is not in effect for any other disability.

Because there is no recognized disability from a disease or injury incurred in the line of duty during his period of ACDUTRA, there is no basic entitlement to pension benefits.  Accordingly, the claim for nonservice-connected pension benefits must be denied as a matter of law, and restoration is not proper.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Restoration of nonservice-connected pension benefits is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


